DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered.

Applicant’s arguments on pages 14-16 with respect to the rejection of claims under 35 USC 112(b) are not persuasive. However, upon further reconsideration, the claim rejections under 35 USC 112(b) are withdrawn.

Applicant’s arguments on page 17 with respect to the rejection of independent claims 1, 10 and 15 under 35 USC 102(a)(1) are persuasive. Therefore, the rejection under 35 USC 102(a)(1) has been withdrawn. However, upon further consideration, a new ground of rejection under 35 USC 103 is made in view of Picard.

Drawings
The replacement sheets of drawings received on June 8, 2022 are acceptable.

The drawings are objected to because in Fig. 19, the arrow (as highlighted below) showing TX_PDSU as an input to Controller 105 should be removed since the specification does not describe TX_PDSU as an input to controller 105. Instead, paragraph [00122] describes controller 105 as providing the TX_PDSU to TX_FRC 412, i.e. TX_PDSU is an output from controller 105.


    PNG
    media_image1.png
    151
    360
    media_image1.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
in paragraph [0057], line 3, it appears that the second occurrence of “first IF path” should be “second IF path”)
in paragraph [0057], line 4, “circuit” should be “circuit)”;
in paragraph [0059], line 5, “FNCOa)” should be “FNCOa)”;
in paragraph [0059], line 8, “FNCO0” should be “FNCOb”;
in paragraph [0093], line 8, there should be a comma after “352a”;
in paragraph [00120], line 7, “demodulator 310” should be “demodulator 312” (see Fig. 19);
in paragraph [00122], line 8, both occurrences of “LO 25” should be “RF frequency synthesizer 25” in order to be consistent with Fig. 19; 
in paragraph [00128], line 14, “hardware, however, to” should be “hardware. However, to”; and
in paragraph [00132], line 5, the duplicate period immediately preceding “The” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Picard (US Patent No. 8,837,640 B2 cited in the Office Action of February 8, 2022).
With regard to claims 1 and 15, Picard discloses the claimed invention including an apparatus/method comprising a radio-frequency receiver wherein the receiver/method comprises:
a.	a memory device that generates a plurality of detection signals when a plurality of RF signal using a plurality of modulation schemes are detected (see 410 in FIG. 4 or 502 in FIG. 5; column 4, lines 43-47; column 5, line 66 – column 6, line 21; column 6, lines 37-40 and 52-64; and column 8, lines 18-22); and 
b.	a controller (see 412, 414 and/or 416 in FIG. 4 or 508-518 in FIG. 5) to “cause reception” of signals in response to a detection signal. 
However, Picard discloses using a memory device instead of a “plurality of modulation signal detectors” to generate the plurality of detection signals. Since Picard teaches using hardware or components to implement a multiple protocol receiver (see column 4, lines 43-48) or a sequence of operations (see column 8, lines 18-22), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory device for implementing the plurality of detecting processes that generate the plurality of detection signals (e.g. 410 in FIG. 4 or 502 in FIG. 5) with hardware/circuitry for implementing the plurality of detection processes 410 to yield predictable results. The plurality of detection processes are configured for simultaneous operation (see column 6, lines 52-54) so it is implicit that substituting the memory device with hardware necessitates circuitry (i.e. “detector”) for each detection process in order to maintain the parallel operation of the detection processes thereby reading on the claim limitation of “a plurality of modulation signal detectors (MSDs).” 
With regard to claims 2 and 16, Picard discloses the claimed invention including the “MSDs” comprising a plurality of preamble detectors. (See 410 in Fig. 4 or 504 in FIG. 5; column 5, lines 34-47; column 6, lines 52-62; and column 8, lines 18-22.) Substituting each of the preamble detection processes in the memory with corresponding circuit/hardware for preamble detection  (i.e. a “preamble detector”) to maintain parallel operation results in a “plurality of preamble detectors.” 
With regard to claims 3 and 16, Picard discloses the claimed invention including the “MSDs” comprising a plurality of synchronization word detectors. (See 410 in Fig. 4 or 504 in FIG. 5; column 5, lines 34-47; “sync word” in column 6, lines 52-64; and column 8, lines 18-22.) Substituting each of the preamble detection processes in the memory with corresponding circuit/hardware for preamble detection (i.e. a “synchronization word detector” wherein the preamble detection process is configured to detect sync word 208 according to column 6, lines 60-64) to maintain parallel operation results in a “plurality of synchronization word detectors.”
With regard to claims 4 and 17, Picard discloses the claimed invention including the plurality of MSDs operating concurrently to detect the plurality of different physical layers. (See 410 in FIG. 4 or 504 in FIG. 5; column 3, lines 54-59; and column 5, lines 26-47 wherein the “different modulation types” correspond to “a plurality of different physical layers.”)
With regard to claims 5 and 18, Picard discloses the claimed invention including the plurality of MSDs operating concurrently to detect the plurality of RF signals modulated using a plurality of modulation schemes. (See 410 in FIG. 4 or 504 in FIG. 5; column 3, lines 54-59; and column 5, lines 26-47.)
With regard to claim 6, Picard discloses the claimed invention including a plurality of demodulators to cause reception of the RF signals. (See 412 in FIG.4 and column 6, lines 6-8 and 38.)
With regard to claim 7, Picard discloses the claimed invention including the controller configuring the RF receiver based on a detection signal. (See 414 and 416 in FIG. 4 or 514 in FIG. 5; column 7, lines 35-60; and column 10, lines 21-28.)
With regard to claim 9, Picard discloses the claimed invention including receiving signals modulated with a plurality of modulation schemes. (See column 1, lines 38-39 and column 2, lines 22-25 and 47-49.) However, Picard does not disclose that the plurality of modulation schemes comprise at least one of those recited in claim 9. Modulation schemes such as frequency shift keying, quadrature phase shift keying, quadrature amplitude modulation, or any of those in claim 9 are well-known modulation schemes in the art that are commonly used in wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least a well-known modulation scheme in Picard based on system specifications or considerations such as desired transmission rate and channel quality.
With regard to claim 19, Picard discloses the claimed invention including the controller configuring the RF receiver to receive an RF signal in the plurality of RF signals based on a modulation scheme used to modulate the RF signal (see 510-518 in FIG. 5 and column 10, lines 2-40).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Picard in view of Sanderford, Jr. (US Publication No. 2009/0243869 A1 cited in the Office Action of February 8, 2022). Picard discloses the claimed invention except for the controller comprising a medium access controller processor to receive the plurality of RF signals. Sanderford, Jr. discloses using a medium access controller (MAC) processor to process shared functions to receive a plurality of RF signals. (See Sanderford, Jr., 56 and 80 in FIG. 4 and paragraph [0073]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add MAC processor to the receiver of Picard to control processing of the plurality of modulated RF signals. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford, Jr. in view of Picard.
With regard to claim 10, Sanderford, Jr. discloses a transceiver that comprises a transmitter and receiver capable of transmitting and receiving a plurality of protocols, respectively. (See FIGs. 3 and 4; paragraph [0007], lines 2-5; paragraph [0056], lines 1-3; and paragraphs [0058], [0070] and [0072]) However, Sanderford, Jr. does not teach a receiver comprising a plurality of modulation scheme detectors wherein a packet is received by configuring the receiver based on a detection signal. 
Picard discloses a receiver to receive packets from received modulated signals (e.g. column 2, lines 22-25 and 47-49) wherein the receiver generates a plurality of detection signals (see 410 in FIG. 4 or 502 in FIG. 5; column 4, lines 43-47; column 5, line 66 – column 6, line 21; column 6, lines 37-40 and 52-64; and column 8, lines 18-22) wherein the packet is received by configuring the receiver based on a detection signal in the plurality of detection signals (see 414 and 416 in FIG. 4 or 514 in FIG. 5; column 7, lines 35-60; and column 10, lines 21-28) and wherein the detection signal is obtained from the packet (see FIG. 2; column 4, lines 9-23; and column 6, lines 58-64). However, Picard discloses using a memory device instead of a “plurality of modulation signal detectors” to generate the plurality of detection signals. Since Picard teaches using hardware or components to implement a multiple protocol receiver (see column 4, lines 43-48) or a sequence of operations (see column 8, lines 18-22), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory device for implementing the plurality of detecting processes that generate the plurality of detection signals (e.g. 410 in FIG. 4 or 502 in FIG. 5) with hardware/circuitry for implementing the plurality of detection processes 410 to yield predictable results. The plurality of detection processes are configured for simultaneous operation (see column 6, lines 52-54) so it is implicit that substituting the memory device with hardware necessitates circuitry (i.e. “detector”) for each detection process in order to maintain the parallel operation of the detection processes thereby reading on the claim limitation of “a plurality of modulation signal detectors (MSDs).”
Since the receiver/demodulator in Sanderford, Jr. supports different protocols (see Sanderford, Jr., “various dissimilar protocols” in paragraph [0055]) and the different modulation types in the receiver of Picard corresponds to different protocols (see Picard, 508 and 510 in FIG. 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace/substitute the multiple protocol receiver in the transceiver of Sanderford, Jr. with the multiple protocol receiver of Picard to obtain predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transmitter of Sanderford, Jr. with the receiver of Picard to provide a transceiver with adaptive modulation schemes for greater flexibility in a various communication systems.
With regard to claim 11, Sanderford, Jr. in view of Picard disclose the claimed invention including a controller configuring the receiver based on a detection signal to receive signals. (See Picard, 414 and 416 in FIG. 4 or 514 in FIG. 5; column 7, lines 35-60; and column 10, lines 21-28)
With regard to claim 12, Sanderford, Jr. in view of Picard disclose the claimed invention including the plurality of MDSs detecting the modulation scheme during a preamble or synchronization field. (See Picard, FIG. 2; column 5, lines 34-55; and column 6, lines 53-64)
With regard to claim 13, Sanderford, Jr. in view of Picard disclose the claimed invention including a medium access controller processor to process shared functions to receive packets. (See Sanderford, Jr., 56 and 80 in FIG. 4 and paragraph [0073])
With regard to claim 14, Sanderford, Jr. in view of Picard disclose the claimed invention including the plurality of modulation schemes comprising one of BPSK, QPSK and FSK. (See Sanderford, Jr., paragraphs [0058] and [0070]) Furthermore, since BPSK, QPSK and FSK are common modulation schemes for transmitting RF signals in wireless communication systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the receiver of Picard to detect RF signals modulated by one of these modulation scheme in order to recover the transmitted information.

Conclusion
Please note that although the Office Action has cited pertinent portions of the references that read on the claim limitations, other sections of the references may also disclose the claim limitations. Therefore, each of the references should be considered in its entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633